Case 1:18-cr-00246-TWP-TAB Document 67 Filed 08/16/21 Page 1 of 5 PageID #: 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )       Cause No. 1:18-cr-0246-TWP-TAB
                                              )
 ANTONIO HIGHBAUGH,                           )                             - 01
                                              )
                       Defendant.             )

                Magistrate Judge’s Report and Recommendation

        This matter is before the undersigned according to the Order entered by the Honorable

 Tanya Walton Pratt, directing the duty magistrate judge to conduct a hearing on the Petition for

 Warrant or Summons for Offender Under Supervision (“Petition”) filed on July 26, 2021, and to

 submit proposed Findings of Facts and Recommendations for disposition under 18 U.S.C. §§

 3401(i) and 3583(e). Proceedings were held on August 11, 2021, in accordance with Rule 32.1

 of the Federal Rules of Criminal Procedure.1

        On August 11, 2021, defendant Antonio Highbaugh appeared in person with his

 appointed counsel, Michael Donahoe. The government appeared by Kelsey Massa, Assistant

 United States Attorney. The United States Probation Office (“USPO”) appeared by Officer Troy

 Adamson, who participated in the proceedings.




 1
        All proceedings were recorded by suitable sound recording equipment unless otherwise
 noted. See 18 U.S.C. § 3401(e).


                                                  1
Case 1:18-cr-00246-TWP-TAB Document 67 Filed 08/16/21 Page 2 of 5 PageID #: 225




         The court conducted the following procedures in accordance with Federal Rule of

 Criminal Procedure 32.1(a)(1) and 18 U.S.C. § 3583:

         1.       The court advised Mr. Highbaugh of his right to remain silent, his right to

 counsel, and his right to be advised of the charges against him. The court asked Mr. Highbaugh

 questions to ensure that he had the ability to understand the proceedings and his rights.

         2.       A copy of the Petition was provided to Mr. Highbaugh and his counsel, who

 informed the court they had reviewed the Petition and that Mr. Highbaugh understood the

 violations alleged. Mr. Highbaugh waived further reading of the Petition.

         3.       The court advised Mr. Highbaugh of his right to a preliminary hearing and its

 purpose. Mr. Highbaugh was advised of the rights he would have at a preliminary hearing. Mr.

 Highbaugh stated that he wished to waive his right to a preliminary hearing and stipulated that

 there is a basis in fact to hold him on the specifications of violations of supervised release as set

 forth in the Petition.

         4.       The court also advised Mr. Highbaugh of his right to a hearing on the Petition and

 of his rights in connection with a hearing. The court specifically advised him that at a hearing,

 he would have the right to present evidence, to cross-examine any witnesses presented by the

 United States, and to question witnesses against him unless the court determined that the

 interests of justice did not require a witness to appear.

         5.       Mr. Highbaugh, by counsel, stipulated that he committed Violation Numbers 1

 and 2 set forth in the Petition as follows:



         Violation
         Number           Nature of Noncompliance

              1           “You shall refrain from any unlawful use of a controlled substance.”


                                                   2
Case 1:18-cr-00246-TWP-TAB Document 67 Filed 08/16/21 Page 3 of 5 PageID #: 226




                        On June 29, 2021, Mr. Highbaugh submitted a urine sample which tested
                        positive for Cannabinoids. He denied using the substance, and the sample
                        was forwarded to Alere Laboratory where it confirmed positive for THC.

                        As previously reported to the Court, on October 22, 2020, and April 27,
                        2021, the offender submitted urine samples which tested positive for
                        Cannabinoids. On the October 22, 2020, test he claimed to have smoked
                        marijuana in prison prior to beginning supervised release. On the April 27,
                        2021, sample, he claimed to have been smoking vaping fluid containing
                        THC; however, the confirmation result from Alere Laboratory resulted in
                        a confirmation positive for THC derived from smoking marijuana, not the
                        substance he allegedly smoked.

             2          “You shall participate in a substance abuse or alcohol treatment
                        program approved by the probation officer and abide by the rules
                        and regulations of that program.”

                        In November 2020, the probation officer increased Mr. Highbaugh's drug
                        treatment in response to the positive urine test. He was residing in the
                        residential reentry center (RRC) until early December 2020, and had been
                        attending his drug treatment sessions as required. Since leaving the RRC,
                        the offender has not been in compliance with his drug treatment and only
                        sporadically attends sessions. He last attended a virtual drug treatment
                        session on June 18, 2021. According to his therapist, Mr. Highbaugh has
                        failed to respond to her text and phone requests to schedule any additional
                        treatment sessions.

        6.       The court placed Mr. Highbaugh under oath and directly inquired of Mr.

 Highbaugh whether he admitted violations 1 and 2 of his supervised release set forth above. Mr.

 Highbaugh admitted the violations as set forth above.

        8.       The parties and the USPO further stipulated that:

                 (a)    The highest grade of Violation (Violation 1, and 2) is a Grade C violation
                        (U.S.S.G. § 7B1.1(a)(2)).

                 (b)    Mr. Highbaugh’s criminal history category is IV.

                 (c)    The range of imprisonment applicable upon revocation of Mr. Brown’s
                        supervised release, therefore, is 6 - 12 months’ imprisonment. (See
                        U.S.S.G. § 7B1.4(a).)




                                                  3
Case 1:18-cr-00246-TWP-TAB Document 67 Filed 08/16/21 Page 4 of 5 PageID #: 227




        9.      The parties jointly recommended a modification to include residing in a residential

 reentry center for a term of ninety (90) days. The court, having heard the admissions of the

 defendant, the stipulations of the parties, and the arguments and position of each party and the

 USPO, NOW FINDS that the defendant, ANTONIO HIGHBAUGH, violated the above-

 specified conditions in the Petition and that his supervised release should be and therefore is

 MODIFIED to include residing in a residential reentry center for a term of ninety (90) days as

 follows:

        You shall reside in a residential reentry center for a term of ninety (90) days. You shall
        abide by the rules and regulations of the facility.

        The Defendant is to be released on his current conditions of supervised release pending

 the district court’s action on this Report and Recommendation.

        Counsel for the parties and Mr. Highbaugh stipulated in open court waiver of the following:

        1. Notice of the filing of the Magistrate Judge's Report and Recommendation;

        2. Objection to the Report and Recommendation of the undersigned Magistrate Judge

 pursuant to Title 28 U.S.C. §636(b)(1)(B) and (C); and, Federal Rules of Criminal Procedure

 59(b)(2).

        Counsel for the parties and Mr. Highbaugh entered the above stipulations and waivers

 after being notified by the undersigned Magistrate Judge that the District Court may refuse to

 accept the stipulations and waivers and conduct a revocation hearing pursuant to Title 18 U.S.C.

 §3561 et seq. and Rule 32.1 of the Federal Rules of Criminal Procedure and may reconsider the

 Magistrate Judge's Report and Recommendation, including making a de novo determination of

 any portion of the Report or specified proposed findings or recommendation upon which she

 may reconsider.




                                                    4
Case 1:18-cr-00246-TWP-TAB Document 67 Filed 08/16/21 Page 5 of 5 PageID #: 228




        WHEREFORE, the magistrate judge RECOMMENDS the court adopt the above

 recommendation modifying Mr. Highbaugh’s supervised release to include residing in a

 residential reentry center for a term of ninety (90) days. The Defendant is to be released pending

 the district court’s action on this Report and Recommendation.

        IT IS SO RECOMMENDED.

        Date: 8/16/2021
                                            ____________________________________
                                               Debra McVicker Lynch
                                               United States Magistrate Judge
                                               Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                                 5
